UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-2467



VISALAKSHI YOGARAJ,

                                           Plaintiff - Appellant,

         versus

WASHINGTON ADVENTIST HOSPITAL,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-95-3217-AW)


Submitted:   February 4, 1997         Decided:     February 21, 1997


Before MURNAGHAN, LUTTIG, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Visalakshi Yogaraj, Appellant Pro Se. Stanley James Reed, Susan
Berry Bloomfield, LERCH, EARLY & BREWER, Bethesda, Maryland, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting Defen-

dant's motion for summary judgment and dismissing Appellant's

complaint filed pursuant to Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. § 2000e-2 (1994), and the Age Discrim-
ination in Employment Act, as amended, 29 U.S.C. § 621 (1994). We
have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Yogaraj v. Washington Adventist Hosp., No. CA-95-

3217-AM (D. Md. Sept. 4, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2